                  Case 18-20486       Doc 41     Filed 11/19/18     Page 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MARYLAND
                                  Greenbelt Division

 IN RE:
 Theresa Dawn Royal
        Debtor
 _________________________________                             Case No. 18-20486-WIL

 The Bank of New York Mellon f/k/a The Bank of New
 York, as Trustee for the Certificateholders of the CWABS
 Inc., Asset-Backed Certificates, Series 2006-1
         Movant,                                               Chapter 13

 vs.

 Theresa Dawn Royal
       Debtor



  MOTION TO DISMISS CASE WITH PREJUDICE FOR BAD FAITH, REQUEST FOR
     BAR TO RE-FILING FOR TWO YEARS AND REQUEST FOR EQUITABLE
 SERVITUDE FOR TWO YEARS ON PROPERTY LOCATED AT 12305 QUILT PATCH
                     LANE, BOWIE, MARYLAND 20720

       The Bank of New York Mellon f/k/a The Bank of New York, as Trustee for the

Certificateholders of the CWABS Inc., Asset-Backed Certificates, Series 2006-1 (“Movant”), by

and through undersigned counsel, Brock & Scott, PLLC, hereby moves this Court for entry of an

Order dismissing case with prejudice for bad faith, imposing a bar to re-filing for two years,

request for imposition of an equitable servitude for two years on the subject property located at

12305 Quilt Patch Lane, Bowie, Maryland 20720 (“Motion to Dismiss”). The further grounds

and bases for this Motion to Dismiss are set forth in the accompanying Memorandum in Support

of Motion to Dismiss filed contemporaneously herewith.

       WHEREFORE, Movant respectfully request that this Court grant its Motion to Dismiss

and the relief requested therein.
                 Case 18-20486       Doc 41    Filed 11/19/18      Page 2 of 2



                                                   Respectfully submitted,

 Date:   November 19, 2018                           /s/ Gene Jung, Esq.
                                                   Gene Jung, Esq., MD Fed. Bar No. 14950
                                                   Brock & Scott, PLLC
                                                   7564 Standish Place, Suite 115
                                                   Rockville, MD 20855
                                                   (410) 306-7821
                                                   (240) 316-7825 facsimile
                                                   Gene.Jung@brockandscott.com

                                                   Counsel for Movant




                                CERTIFICATE OF SERVICE

        The undersigned certifies that on this 19th day of November , 2018, a true and
correct copy of the foregoing Motion to Dismiss was served on the following parties in the
manner described below:

Via First Class Mail, Postage Prepaid:

Theresa Dawn Royal
12305 Quilt Patch Lane
Bowie, MD 20720
Debtor


Via CM/ECF Electronic Notice:

Timothy P. Branigan
9891 Broken Land Parkway
Suite 301
Columbia, MD 21046
Chapter 13 Trustee




                                              /s/ Gene Jung
                                            Gene Jung




                                               2
